m
       RECEIVED IN                                                 The Court of Appeals
     The "-^urt of Appeals
         Sixth District                                                Sixth District
                                      06-15-00006-CV
        Ui. 0 k 2015                                                  DEC 0 4 2015
    fexarkana, lexas *                      IN;THE                  Texarka'na, Texas
  Debra Autrey, Cisrk
                                                               Debra K. Autrey, Clerk
                                     COURT OF APPEALS

                                       STATE OF TEXAS




The Tremble Family,                                      Luminant Mining Company LLC,
Billie Murphy Tremble,                                   Energy Future Holdings
Sharon Tremble Donaldson,                                Corporation and Subsidiaries,
Selia Tremble Shawkey,
Wilmer Forrest Tremble, Jr.
The Estate of Wilmer Forrest Tremble, Sr.,
Appellants,                                              Appellee.



                              APPELLANTS' OPENING BRIEF




                                Appeal from the Judgment
                             Rusk County District Court of Texas
                                 Date December 16, 2014
                                    Laury Mark, Deputy
                                   Cause No. 2013-392




The Tremble Family:


Billie Murphy Tremble
P.O. Box 541

Marshall, Texas 75671
billietremble@yahoo.com
903.938.6829
              Sharon Tremble Donaldson
              2010 Wineberry Drive
              Katy, Texas 77450
              donaldson sharon@hve.com
              281.206:8400



              Selia Tremble Shawkey
              712 South 37th St.
              San Diego, California 92113
              seliashawkev@gmail.com
              619.454.8123



              Wilmer Forrest Tremble, Jr
              Pp. Box841865
          lieariahd, Texas 77584
              trem455@vahoo.com
              28L3B4:8491




m   Ota   m                          - -v-... *^*%^j«iaiiftifc.^. i
                            TABLE OF CONTENTS




ISSUES PRESENTED                                                 3


STATEMENT OF APPEALABILITY                                       4


NATURE OF CASE                                                   4


STATEMENT OF THE CASE                                            4


STATEMENT OF FACTS                                               5


SUMMARY OF ARGUMENT                                              7


CONCLUSION                                                       8


INDEX OF AUTHORITIES                                             9


PRAYER                                                           11


QUESTIONS PRESENTED ON APPEAL                                    3


  I.     Whether the Appellants were denied their constitutional and civil rights
         to ownership of undfvfded, inherited, heir property?
  II.    Did the District Court err in signing Final Judgment?
  III.   Whether or not selective exclusion omitted the appellants from any of
         the decision making processes?
  IV.    Was there an error in the auctioning of undivided inherited heir
         property?
  V.     What does the law say about Energy Future Holdings, Luminant Mining
         and its Subsidiaries legal and ethical standing?
                     STATEMENT OF THE APPEALABILITY


The Appellants are appealing the Final Judgment in favor of Luminant Mining Co.,
LLC, signed on December 16, 2014 \n a dosed cfvfl trial. We ob]ect to any
reference or motion by Luminant or any affiliate of Luminant that is obscure. We
object and ask any reference of none ownership of property be stricken from the
record. We ask that Luminant stick to the facts of the case and that all nonfactual
Information be stricken from the record;



                               NATURE OF CASE



 Appellants were not given due process of the law. Oral arguments were not
 made available to The Tremble Famrfy. The Family was not given the
 opportunity to be involved in the sale of the land to bid or make any objections.
 Judgments and decisions In this case were solelyIn the hands of Appellee with
 no due diligence or due process of law. The property in question is inherited
 property and should be treated assucrt: ft is concluded, that Luminant does not
 have the right or authority to disinherit heirs to property.


                           STATEMENT OF THE CASE


The Tremble's were in the process of gathering facts and information for
revttalizatlon of the 65.00, 37.46 and 26.00 acre tracts, to benefit all heirs of the
undivided heir property when approached by Luminant Mining Company LLC in
2009. A once vibrant property that allowed W.M. and Emma Pollard to college
educate four of their ten children. In later years, the elderly Pollard children lived
modestly off the former glory of the land. (Refer to one of their Bank Statement).


The Appellee's representatives failed to fully disclose information regarding the
Liberty Mine project. TheAppellants asked for "full disclosure* on several
                                                                                         4
occasions. The company failed to answer legitimate questions and avoided
placing anything in writing, which is the only acceptable response. The Appellee
stated over the years their preference in communicating is Verbal Agreement.


The Appellees consistently withheld andconcealed pertinent information from
Appellants. Nottingham Brick &Title Co. v. Butler (1889) 16 QBD 778. We by law
did not and were not previe to pertinent information. All ten heirs associated with
saidland rn Rusk County, Texas have been decehted bythe Appellee andits
representatives. (Refer to Affidavit of Heirship). Smith v. Land,& House Property
Corp. (1884) 28 Ch D7. It holds that a statement ofopinion can represent that one
knows certain facts, and therefore one may have still made a misrepresentation.
Numerous questions have been asked and never answered, nor addressed, just
ignored.


                            STATEMENT OF FACTS




The Appellants filed suit December 12, 2014 alleging Appellee has 100%
ownership claim in their undivided, inherited, heir property. The documents are
filed in the Rusk County Clerk's Office, Rusk County Appraisal District and rn the
Court House in Rusk County, Texas. The deeding was on December 16, 2010 for
37.46 (33.094) acres originally owned by Emma Barr Pollard; 65 acres originally
owned by W. M. Pollard; 25.326 acres originally owned by Betsy Barr Strong and
that acreage was deeded on December 21, 2010. All of the 128.46 acres more or
less have Emma Jean Trimble Smith aka\ Emma lean Tremble Smith's name cm the
Rusk County Appraisal District documents. (Ref. to Rusk County Appraisal District
Record). Ms Smith has a Cash Warranty Deed dated December 13, 2010 that was
notarized by Russell Davis, contract Landman for Luminant Mining Company, LLC.
(Ref. Cash Warranty Deed, Vol. 3053, P. 622). The lack of communication from
Emma Jean Tremble Smith and Luminant Mining leaves The Tremble Family
completely in the dark. The Trembles discovered the deeding In November of
2013. TD/B/C.2/ACl/7p.ll para.9. The Traditional Most Favoured Nations
principle is designed to establish equity in treatment. Ms Smith is not nor has she
ever been the Executor of the Estate, Administrator, nor Trustee.


This formerly vibrant property now sits in ruin surrounded by debris with no
explanation from either party. Appellants question what has happened to this
property and their inheritance. (Refer to current photographs of the Homestead
and Barn).


The Last Will and Testament was presented by The Tremble Family to Appellee
attorneys Jackson, Sjoberg, McCarthy and Townsend, LLP in response to Summary
Judgment Full Disclosure is as follows: According to the law, it is understood in
terminology, takers in property succeeded to under a will are termed general
beneficiaries, and specifically devisees for real property: characterized as property
that doesn't move or that is attached to land. Also, Bequestees for personal
property: anything besides land may be subject to ownership: tangible and
intangible or legatees for money. Most important, Community Property received
by a husband and wife during the marriage, with the exception of inheritance,
specific gifts to one of the spouses, and property and profits cfearfy traceable to
property owned before marriage, all of which is separate property owned by
either of them individually. (Wikipedia). The Tremble siblings: Sharon, Selia and
Wilmer, Jr. are legitimate heirs and according to the law inherited property in the
128.46 acres. (Refer to Last Will and Testament).

Mrs. Billie Murphy Tremble is not an issue she is not on trial. This is not a criminal
trial and Luminant is out of order even suggesting any wrong doing on her part.

There is the question of whether or not this Appeal should include Energy Future
Holdings and its Subsidiaries. The answer to that question can be found ~m: The
Yale Law Journal Vol. 39, No. 2 (Dec, 1929) pp. 193-218. Recent years especially
have seen an increase use of the subsidiary- parent structure. The farthest point
along this line of evolution has been reached in the public utility field. The reasons
for the use of this structure are manifold. The increased facility m financing; the
desire to escape the difficulty, if not the impossibility, of qualifying the parent
company as a foreign corporation in a particular state; the avoidance of
complications involved in purchasing physical assets: the retention of the goodwill
of an established business unit, the avoidance of taxation; the avoidance of
cumbersome management structures; the desire for limited liability, are among
the primary motives. The social and economic order is arranged accordingly. Our
philosophy accepts it. It is legitimate. The purpose of the Subsidiary is insulated
from liability. These are the reasons a company takes responsibility for its
subsidiaries; therefore, Energy Future Holdings and its subsidiaries take
responsibility for the decisions, problems, issues, litigations, and financial
obligations, etc. of Luminant Mining Company, LLC.




                     SUMMARY OF THE ARGUMENT




This is an action seeking declaratory judgment for civil and constitutional
infringement, unfair business practices, tortuous interference, deliberate and
unlawful conduct, namely: Since 2009 seeking to possess undivided inherited heir
property. The relief sought is the return of the property and loss of income.
Reverse and Render. Tex.rcv tex.RTD.p.166. We by law were not privy to
pertinent information from the Appellee. Erik L. Collins & Gretchen M. Smith,
Awards of Damages of Mental Anguish Without Proof of Harm to Reputation. Any
misrepresentation is grounds for rescission. Museprime Properties v. Adhill
Properties [1990] 36 EG 114. In Smith v. Land & House Property Corp. (1884) 28
Ch.D7. However where the person giving the statement was in a position to know
the true facts and it can be proved thatihe could not reasonably have held such a
view as a result, then his opinion will be treated as a statement of fact. There
                                        i
have been contradictory statement and a complete lack of transparency by
Luminant Mining Company, LLC.



The natural facts are relatively simple as a result of this long ordeal, the
Appellants lost and were deprived of great gains and profit which would
constantly harassed and still question what has happened to this
property and our inheritance.


The Last Will and Testament was presented by The Tremble Family to
Appellee attorneys Jackson, Sjoberg, McCarthy and Townsend, LLP in
response to Summary Judgment Full Disclosure.
otherwise have accrued to them, ie. cutting timber, cattle grazing, renting the
house, etc. which is a direct result of the documents filed in the Rusk County
Court House in Rusk County, Texas. (Refer to Timber Correspondence; Notice of
Final Judgment).



                                   CONCLUSION




In Chapter 11 Bankruptcy law

section 541


(1) Except as provided in paragraph (2) of this subsection, an interest of the
debtor in property becomes property of the estate under subsection (a)(1), (a)(2),
or (a)(5) of this section notwithstanding any provision in an agreement, transfer
instrument, or applicable nonbankruptcy law—
(A)
that restricts or conditions transfer of such interest by the debtor; or
(B)
that is conditioned on the insolvency or financial condition of the debtor, on the
commencement of a case under this title, or on the appointment of or taking
possession by a trustee in a case under this title or a custodian before such
commencement, and that effects or gives an option to effect a forfeiture,
modification, or termination of the debtor's interest in property.
(2)
A restriction on the transfer of a beneficial interest of the debtor in a trust that is
enforceable under applicable nonbankruptcy law is enforceable in a case under
this title.


Property in which the debtor holds, as of the commencement of the case, only
legal title and not an equitable interest; such as a mortgage secured by real
property, or an interest in such a mortgage, sold by the debtor but as to which
the debtor retains legal title to service or supervise the servicing of such
mortgage or interest, becomes property of the estate under subsection (a)(1) or
(2) of this section only to the extent of the debtor's legal title to such property,
but not to the extent of any equitable interest in such property that the debtor
does not hold.


The Trembles were placed in Energy Future Holdings Chapter 11 Bankruptcy by
Luminant Mining, due to their suit against Luminant. (Refer to Notice of
Suggestion on Pendency of Bankruptcy for Energy Future Holdings Corp., et al.
and Automatic Stay of Proceedings).

According to the law and Judge Christopher S. Sontchi, United States Bankruptcy,
the land is ordered to be returned to the heirs. Case 15-11934 Doc 7 Filed
09/17/15, Relief Requested and Supporting Authority. Luminant has not been
forthcoming; a reliable source advisedj there is a crane and tractors on the 26
acres more or less tract of land and a large hole in the ground. (Refer to photo of
crane on property). There are barricades and flags all around the property. The
Tremble Family and Luminant Mining Co., LLC are in litigation; however, Luminant
has chosen once again to "Hide the Ball." The Appeal is absolutely legitimate and
Luminant has no legal standing. We respectfully ask the court to take into
consideration our due diligence. We have no explanation or say in anything.



                         INDEX OF AUTHORITIES


CASES:

Case 15-11934 Doc 7 Filed 09/17/15              :.                          9
                                        i


Chapter 11 Bankruptcy Law Section 541.                                      8

Museprime Properties v. Adhill Properties [1990] 36 EG 114                  7

Nottingham Brick &Title Company v. Bugler (1889) 16QBD 778                  5

Smith v. Land & House Property Corp. (1884) 28 Ch.D7                      5,7

TD/B/C.2/AC.1/7 p.ll para.9             i                                   5
Tex.rcvtex.RTD.p.166                                            7

The Yale Law Journal Vol. 39, No.2 (Dec, 1929) pp.193-281       6




OTHER DOCUMENTS:




Affidavit of Heirship                                               5

Bank Statement                                                      4


Cash Warranty Deed                                                  5


Crane on Property, Photograph                                       9

Homestead and Barn, Current Photographs                             6


Last Will and Testament                                             6


Notice of Final Judgment                                            8


Notice of Suggestion on Pendency of Bankruptcy                      9


Rusk County Appraisal District                                      5


Timber Correspondence                                               8


Wikipedia                                                   i       6




                                                                        10
PRAYER:


It is our prayer that the Honorable Court of Appeals will come to our rescue and
not allow our undivided inherited property to become a statistic of African
American inherited land taken by force. All these things are evident of a denial of
justice and civil rights. A declaration that the acts of omission described herein
violated Appellants rights under the Constitution and laws of the United States.
Our coveted Declaration of Independence says, "We hold these truths to be self
evident, that all men are created equal..."The Virginia Declaration of Rights,
authored by George Mason and approved by the Virginia Convention on June 12,
1776, contains the following: all men are by nature equally free and independent,
and have certain inherent rights of life, liberty, with means of acquiring and
possessing property, and pursuing and obtaining happiness and safety." However,
minorities have systematically been denied their land rights. Ownership of land
has always been deemed a valuable economic resource that is and has been in
many cases taken by violence, legal exploitation, and trickery. It is our fervent
prayer this land will remain in our family for generations to come and that we will
be compensated for the loss of income due to the documents that are filed in
Rusk County Court House, Rusk County, Texas.


In lieu of the bankruptcy laws and Judge Christopher Sontchi's ruling; the
documents in the court house require removal being replaced by the original
deeds. In addition, move all equipment off the land, covering all holes       with
complete restoration of the house, barn, etc. Reverse and Render.         We the
members of the Tremble Family throw ourselves on the mercy of the court.




                                                                                 11